 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 1 of 14 - Page ID # 303




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                     Plaintiff,                              8:20CV365

       vs.
                                                         MEMORANDUM
SHERIFF OFFICER UNKNOWN OF                                AND ORDER
LANCASTER COUNTY, et al.,

                     Defendants.


       In the court’s initial review of Plaintiff’s pro se Complaint, the court found
that several of Plaintiff’s allegations failed to state a claim upon which relief could
be granted and that amendment of such claims would be futile.1 The court also found


      1
          These claims were:

      ▪ 42 U.S.C. §§ 1981, 1985, 1986, 1987, and 1988 claims
      ▪ Claims for money damages against the NRC, NDCS, and NDHHS
      and their employees in their official capacities.
      ▪ Claims against Defendants Lancaster County Sheriff Department,
      Lancaster County Public Defender Office, Lancaster County
      Department of Corrections, Nebraska Police Department of Lincoln
      ▪ Claim (1) (No Jurisdiction Over Plaintiff)
      ▪ Claim (3) (Legality of Underlying Criminal Conviction)
      ▪ Claim (4) (Public Defender’s Performance)
      ▪ Claim (6) (Failure to Transfer to Lincoln Regional Center)
      ▪ Claim (9) (Deprivation of Flyer, Ink Pen & Leftover Holiday Food)
      ▪ Claim (11) (Practicing Mental-Health Care Without License)

(Filing 11 at CM/ECF p. 27.) Because Plaintiff’s Complaint was simply a litany of
allegations not divided or organized by claim or occurrence, the court developed
numbered claims in an attempt to identify and organize Plaintiff’s claims.
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 2 of 14 - Page ID # 304




that three plausible claims could proceed to service of process.2 Finally, the court
allowed Plaintiff to amend his Complaint as to six other claims.3 The order warned
Plaintiff that, “PLAINTIFF’S AMENDED COMPLAINT SHALL NOT
CONTAIN CLAIMS OR DEFENDANTS THAT HAVE BEEN DISMISSED
WITHOUT LEAVE TO AMEND.” (Filing 11 at CM/ECF p. 29.)

       In violation of the court’s order, Plaintiff’s 40-page Amended Complaint (not
counting 109 pages of attached exhibits) (Filing 12) contains allegations that the
court already decided failed to state a claim upon which relief could be granted and
would be futile to amend; names Defendants in their official capacities who have
already been dismissed; names approximately 43 additional Defendants plus four
different groups of “unnamed Jane’s and John Doe’s 1 to 50”; and contains
numerous additional allegations regarding another institution, the Lincoln Regional
Center. Like Plaintiff’s first Complaint, his Amended Complaint is a morass of
allegations not organized by claim, transaction, occurrence, or chronology.

       While the court could order Plaintiff to file yet another amended complaint to
allow Plaintiff to properly comply with Fed. R. Civ. P. 8 (pleading that states a claim
for relief must contain short and plain statement of claim showing that pleader is
entitled to relief), Fed. R. Civ. P. 10 (each claim founded on separate occurrence
must be stated in separate count if doing so would promote clarity), and Fed. R. Civ.


      2
       Those claims are: Claim (5) (Substantive Due Process Claim Regarding
Consequences for Failure to Participate in Treatment); Claim (10) (Procedural Due
Process Claim Regarding Disciplinary Procedures); and Claim (12) (Contract
Attorney’s Failure to Assist). (Filing 11 at CM/ECF p. 27.)
      3
         Those claims are: Monell municipal liability claims against the City of
Lincoln, Lancaster County, and employees thereof in their official capacities; Claim
(2-a) (Municipality’s Failure to Train) and (2-b) (1983 Civil Conspiracy to Deprive
Plaintiff of Constitutional Rights); Claim (7) (Access to Courts); Claim (8)
(Searching Patient Cells); Claim (13) (Forced Signing of Documents); and Claim
(14) (Erroneous Administration of Medication). (Filing 11 at CM/ECF p. 27.)

                                          2
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 3 of 14 - Page ID # 305




P. 20 (plaintiff may sue multiple defendants if right to relief asserted against them
arises out of the same transaction, occurrence, or series of transactions or
occurrences and question of law or fact common to all defendants will arise in the
action), the court will instead sift through Plaintiff’s Amended Complaint to consider
only those allegations that pertain to the claims that have been deemed sufficient to
go forward and that Plaintiff was given leave to amend.4

Claim of Monell Municipal Liability Against City of Lincoln, Lancaster County
& Employees Thereof in Official Capacities5 & Claim (2-a) Municipality’s
Failure to Train

       Plaintiff’s Amended Complaint fails to allege sufficient facts indicating that
an official policy, unofficial custom, or a deliberately indifferent failure to train or
supervise on the part of the City of Lincoln, Lancaster County, or employees thereof
in their official capacities were the moving force behind any of the alleged
constitutional violations contained in the claims that have been allowed to go
forward or which Plaintiff has been allowed to amend. Malone v. Hinman, 847 F.3d
949, 955 (8th Cir. 2017) (elements of municipal liability); Corwin v. City of
Independence, 829 F.3d 695, 699 (8th Cir. 2016) (same). Rather, the only allegations
Plaintiff makes are that Defendant Joe Negro, Chief Public Defender for Lancaster
County, “failed to train Deputy Public Defend[er] Kristi J. Egger, in this civil
conspiracy against Plaintiff” (Filing 12 ¶ 22) and that “Defendant City of Lincoln
failed to train the police officers involved in this civil conspiracy against Plaintiff.”
(Filing 12 ¶ 26.) Because there is no live claim that Egger or City of Lincoln police
officers committed an underlying constitutional violation, there can be no claim that
a municipality’s failure to train Egger or the officers caused a constitutional


      4
       The applicable standard of review and elements for each of Plaintiff’s claims
have been discussed on initial review (Filing 11) and will not be repeated here.
      5
        This claim is unnumbered because it was discussed in the context of the type
of claim that could be brought against certain Defendants instead of in the context
of Plaintiff’s specific claims.
                                         3
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 4 of 14 - Page ID # 306




violation. Royster v. Nichols, 698 F.3d 681, 692 (8th Cir. 2012) (failure-to-train
claim cannot be sustained absent underlying constitutional violation by allegedly
improperly trained person); Brockinton v. City of Sherwood, Ark., 503 F.3d 667, 673
(8th Cir. 2007) (underlying constitutional violation by subordinate required for
liability on part of person who allegedly failed to train subordinate).

      Accordingly, any purported Monell claims against the City of Lincoln,
Lancaster County, and employees thereof in their official capacities will be
dismissed.

Claim (2-b) (1983 Civil Conspiracy)

       As explained in the court’s previous Memorandum and Order (Filing 11 at
CM/ECF pp. 17-18), to properly plead a section 1983 conspiracy, “a complaint must
allege specific facts suggesting that there was a mutual understanding among the
conspirators to take actions directed toward an unconstitutional end.” Duvall v.
Sharp, 905 F.2d 1188, 1189 (8th Cir. 1990). “[T]he plaintiff must allege with
particularity and specifically demonstrate with material facts that the defendants
reached an agreement.” Holmes v. Slay, 895 F.3d 993, 1001 (8th Cir. 2018) (internal
quotation marks and citation omitted).

       Here, as in Plaintiff’s original Complaint, Plaintiff repeatedly parrots the
phrases “in this civil conspiracy against Plaintiff” or “acquiesces in this civil
conspiracy against Plaintiff” throughout the Amended Complaint without providing
particularity, specifics, or material facts describing an agreement to take actions
toward an unconstitutional end. Therefore, Plaintiff necessarily fails to state a
section 1983 conspiracy claim upon which relief can be granted.

Claim (5) (Substantive Due Process Claim Regarding Consequences for Failure
to Participate in Treatment)

      Plaintiff alleges that the Norfolk Regional Center (“NRC”) has a custom,
policy, and practice of treating sex offenders in a way that increases the duration of
                                          4
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 5 of 14 - Page ID # 307




their confinement and revokes privileges if the offenders refuse to participate, and
that several Defendants acted pursuant to this policy against him. This claim is
asserted against Verlin Redlinger, Carol, Steve Lindstadt, Michelle, Bonnie
Bergland, Dayna, Tracy, Lisa Weible, Christ, Ryan, Larry Sohler, Hunter Lewis,
Brittny, Matthew Lewis, Nancy, Security Specialist IIs on 3-East Unknown, Security
Specialist IIs on 2-East Unknown, and Security Specialist IIs on 3-West Unknown
(Filing 12 ¶¶ 27, 40, 83, 85, 87, 88, 89, 96.)

       As stated in the court’s Memorandum and Order on initial review (Filing 11
at CM/ECF p. 19), and because Plaintiff’s Amended Complaint contains sufficient
allegations to state a claim, this claim will go forward. Strutton v. Meade, 668 F.3d
549, 557-58 (8th Cir. 2012) (district court properly analyzed substantive due process
claims to determine whether state action of eliminating certain classes and
modifying process groups for civilly committed residents at sex-offender treatment
center was so arbitrary or egregious as to shock the conscience).

       However, because Plaintiff names several of the Defendants involved in this
claim by first name only, Plaintiff will be granted leave to file a supplemental
amended complaint for the sole purpose of providing the missing last names so
service of process can occur as to those Defendants (i.e., Defendants Carol,
Michelle, Dayna, Tracy, Christ, Ryan, Brittny, and Nancy). As to the Defendants
referred to as “Security Specialist IIs on 3-East Unknown, Security Specialist IIs on
2-East Unknown, and Security Specialist IIs on 3-West Unknown,” “[i]t is generally
impermissible to name fictitious parties as defendants in federal court, but ‘an action
may proceed against a party whose name is unknown if the complaint makes
allegations specific enough to permit the identity of the party to be ascertained after
reasonable discovery.’” Perez v. Does 1-10, 931 F.3d 641, 646 (8th Cir. 2019)
(quoting Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir.
1995)). Because it appears that the unnamed Security-Specialist Defendants could
be identified after discovery, this claim will be permitted to proceed against these
Defendants, but service of process on them will be delayed until, and if, they are
identified.

                                          5
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 6 of 14 - Page ID # 308




Claim (8) (Searching Patient Cells)

       Plaintiff alleges that the NRC has a policy of searching patients’ cells outside
of their presence, including searching through legal documents, personal letters,
clothing, drawers, and under the beds, and failing to issue “search forms” after the
search is concluded. Plaintiff claims that Kris Boe Simmons, security team members,
compliance team members, and “all other[] team[] members as therapy’s team
members” searched his property and retained many of his legal documents. (Filing
12 ¶¶ 30, 80.) Plaintiff also claims that Kolten Newhalve, James Johnson, Matthew
Lewis, Tyler, Chris Newhaus, Hunter Lewis, Cameron, Edgar, Josh Dieterman,
Corey, Stephanie Owens, Don Whitmire, and Drew English performed searches of
his room outside of Plaintiff’s presence. (Filing 12 ¶¶ 90, 91.)

        “[I]nvoluntarily civilly committed persons retain the Fourth Amendment right
to be free from unreasonable searches that is analogous to the right retained by
pretrial detainees.” Arnzen v. Palmer, 713 F.3d 369, 372 (8th Cir. 2013) (internal
quotation marks and citation omitted). To determine “reasonableness” in an
institutional setting, a court must balance “the need for the particular search against
the invasion of personal rights that the search entails.” Bell v. Wolfish, 441 U.S. 520,
559 (1979). In applying the balancing test, a court must consider “the scope of the
particular intrusion, the manner in which it is conducted, the justification for
initiating it, and the place in which it is conducted.” Bell, 441 U.S. at 559. A court
must defer to the judgment of institutional officials “unless the record contains
substantial evidence showing their policies are an unnecessary or unjustified
response to problems of institutional security.” Arnzen, 713 F.3d at 373 (internal
quotation marks and citation omitted).

      Plaintiff has stated a plausible Fourth Amendment claim. As with Claim (5),
discussed above, Plaintiff will be granted leave to file a supplemental amended
complaint for the sole purpose of providing the missing last names of the Defendants
who have been named with first names so service of process can occur as to those
Defendants (i.e., Defendants Tyler, Cameron, Edgar, and Corey). As to the

                                           6
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 7 of 14 - Page ID # 309




Defendants referred to as “security team members” and “compliance team
members,”6 this claim will be permitted to proceed against these Defendants, but
service of process on them will be delayed until, and if, they are identified after
reasonable discovery.

Claim (10) (Procedural Due Process Claim Regarding Disciplinary Procedures)

       Plaintiff alleges that when he was accused of rule violations in three instances,
he did not have the right to address the allegations and evidence against him at a
disciplinary hearing, to present witnesses on his behalf, to have legal assistance, to
prepare a defense, or to appeal the decisions of the treatment team. Plaintiff claims
that these accusations have caused an increase in the duration of his confinement,
affected his “scoring levels,” and caused privilege suspension without notice. This
claim is asserted against Kathy Herian, Rosetta McAllister, and Dawn Collins.
(Filing 12 ¶¶ 34, 63.)

       As stated in the court’s Memorandum and Order on initial review (Filing 11
at CM/ECF p. 22), and because Plaintiff’s Amended Complaint contains sufficient
allegations to state a claim, this claim will go forward as against Defendants Kathy
Herian, Rosetta McAllister, and Dawn Collins.

Claim (12) (Attorney’s Failure to Assist) & Claim (7) (Access to Courts)

      Upon review of Plaintiff’s Amended Complaint, the court construes these two
claims as one access-to-the-courts claim. Plaintiff claims that Defendant
Whittamore-Mantzios, an attorney who is under contract with the Nebraska


      6
         Plaintiff’s reference to “all other[] team[] members as therapy’s team
members” is not clear enough to conclude that such team members could be
identified after reasonable discovery. See, e.g., Roe v. Nebraska, No. 4:15CV3071,
2015 WL 6159212, at *4 (D. Neb. Oct. 20, 2015) (dismissing claims alleged against
unknown “agents and employees” of the State), aff’d, 861 F.3d 785 (8th Cir. 2017).

                                           7
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 8 of 14 - Page ID # 310




Department of Health and Human Services to assist patients like Plaintiff with legal
issues, refused to help him with this case, thereby impeding his access to the courts.
(Filing 12 ¶ 57.) Plaintiff also alleges that he is being denied access to the courts
because of the NRC’s 12-inch legal paper limit and the lack of a law dictionary,
telephone book, Nebraska bar directory, and legal aid or paralegal to assist him in
performing computerized legal research. Plaintiff states he needs such resources “to
formulate his defense in his cases in this court.” Plaintiff also complains that he is
not allowed to use the law library all seven days of the week. Plaintiff asserts this
claim against librarians Lisa Weible and Bonnie Bergland. (Filing 12 ¶¶ 29, 31, 94).

       To prove a violation of the right of meaningful access to the courts, Plaintiff
must establish that Defendants did not provide him with an opportunity to litigate
his claim in “a court of law, which resulted in actual injury, that is, the hindrance of
a nonfrivolous and arguably meritorious underlying legal claim.” Hartsfield v.
Nichols, 511 F.3d 826, 831 (8th Cir. 2008) (citation omitted). “To prove actual
injury, [Plaintiff] must ‘demonstrate that a nonfrivolous legal claim had been
frustrated or was being impeded.’” Id. (quoting Lewis v. Casey, 518 U.S. 343, 353
(1996)).

       Here Plaintiff fails to allege facts indicating that the absence of various legal
items and privileges hindered his ability to bring an arguably meritorious legal claim.
Rather than alleging actual injury that resulted from Plaintiff’s inability to bring a
specific legal claim, Plaintiff broadly alleges that he needs such items “to formulate
his defense in his cases.” As with Plaintiff’s original Complaint, Plaintiff’s Amended
Complaint fails to state an access-to-the-courts claim.

Claim (13) (Forced Signing of Documents)

       Plaintiff states that two unknown female receptionists forced Plaintiff to sign
unknown papers and documents when he arrived at the NRC in violation of state and
federal administrative regulations addressing patient rights. Plaintiff claims that if
these receptionists “had informed Plaintiff of his rights during the admission process,

                                           8
 8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 9 of 14 - Page ID # 311




Plaintiff would have refused sex offender treatment without a court order.” (Filing
12 ¶ 58.)

       To the extent Plaintiff attempts to bring a section 1983 claim for the violation
of state administrative regulations, Plaintiff fails to state a claim for relief. See Smith
v. Rucker, 259 F.3d 933, 934 (8th Cir. 2001) (holding that inmate’s allegation that
prison officials violated his due process rights by failing to follow administrative
regulations did not state a claim; Due Process Clause does not federalize state-law
procedural requirements); Hughes v. Lee Cnty. Dist. Court, 9 F.3d 1366, 1367 (8th
Cir. 1993) (holding that inmate’s assertion that state violated its own procedural
guidelines does not state federal claim).

       Plaintiff also appears to attempt to bring a section 1983 claim for violation of
federal regulations by use of a “see also” citation to “The Code of Federal
Regulations at A-0039, § 482.13(A) Standard: Notice of Rights; A-0040 §
482.13(A)(1) A hospital must inform each patient of his rights.” (Filing 12 at
CM/ECF pp. 25-26.) This is apparently a reference to 42 C.F.R. § 482.13(a)(1)
(Westlaw 2021), which states: “A hospital must inform each patient, or when
appropriate, the patient’s representative (as allowed under State law), of the patient’s
rights, in advance of furnishing or discontinuing patient care whenever possible.”
This claim fails because (1) Plaintiff does not allege a violation of his constitutional
rights, Wong v. Minnesota Dep’t of Hum. Servs., 820 F.3d 922, 935 (8th Cir. 2016)
(“When a plaintiff fails to state a violation of a right secured by the Constitution and
laws of the United States a § 1983 claim cannot succeed.”); Buckley v. Barlow, 997
F.2d 494, 495 (8th Cir. 1993) (“To state a claim under section 1983, a plaintiff must
allege the violation of a right secured by the Constitution and laws of the United
States. . . .”) (internal quotation marks and citation omitted); and (2) this regulation
does not provide for a private cause of action, Smith v. Univ. of Minn. Med. Ctr.-
Fairview Riverside, No. CIV.09-293, 2010 WL 3893902, at *16 (D. Minn. July 14,
2010), report and recommendation adopted, No. CIV.09-0293, 2010 WL 3893849
(D. Minn. Sept. 30, 2010) (nothing in 42 C.F.R. § 482.13 provides for private cause
of action, nor does the statute authorizing the regulation).

                                            9
8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 10 of 14 - Page ID # 312




     Accordingly, this claim will be dismissed for failure to state a claim upon
which relief can be granted.

Claim (14) (Erroneous Administration of Medication)

    Because Plaintiff makes no factual allegations regarding this claim in his
Amended Complaint, he has abandoned this claim.

                                 CONCLUSION

A. Claims Permitted to Go Forward

    (Claim 5) Substantive Due Process Claim Regarding Consequences for
                     Failure to Participate in Treatment

       Plaintiff’s claim that the NRC has a custom, policy, and practice of treating
sex offenders in a way that increases the duration of their confinement and revokes
privileges if the offenders refuse to participate, and that several Defendants acted
pursuant to this policy against him, may proceed against Defendants Verlin
Redlinger, Carol, Steve Lindstadt, Michelle, Bonnie Bergland, Dayna, Tracy, Lisa
Weible, Christ, Ryan, Larry Sohler, Hunter Lewis, Brittny, Matthew Lewis, Nancy,
Security Specialist IIs on 3-East Unknown, Security Specialist IIs on 2-East
Unknown, and Security Specialist IIs on 3-West Unknown in their individual
capacities. Plaintiff will be granted leave to file a supplemental amended complaint
for the sole purpose of providing the missing last names as to Defendants Carol,
Michelle, Dayna, Tracy, Christ, Ryan, Brittny, and Nancy so service of process can
occur as to those Defendants. As to Defendants Security Specialist IIs on 3-East
Unknown, Security Specialist IIs on 2-East Unknown, and Security Specialist IIs on
3-West Unknown, service of process will be delayed until, and if, they are identified
by name after reasonable discovery.




                                         10
8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 11 of 14 - Page ID # 313




         (Claim 8) Fourth Amendment Claim Regarding Cell Searches

        Plaintiff’s claim that NRC employees searched his cell outside of his
presence, including searching through and retaining legal documents and searching
through personal letters, clothing, drawers, and under his bed may proceed against
Defendants Kris Boe Simmons, Security Team Members, Compliance Team
Members, Kolten Newhalve, James Johnson, Matthew Lewis, Tyler, Chris
Newhaus, Hunter Lewis, Cameron, Edgar, Josh Dieterman, Corey, Stephanie
Owens, Don Whitmire, and Drew English in their individual capacities. Plaintiff will
be granted leave to file a supplemental amended complaint for the sole purpose of
providing the missing last names of Defendants Tyler, Cameron, Edgar, and Corey
so service of process can occur as to those Defendants. As to the Defendants Security
Team Members and Compliance Team Members, service of process will be delayed
until, and if, such team members are identified by name after reasonable discovery.

(Claim 10) Procedural Due Process Claim Regarding Disciplinary Procedures

      Plaintiff’s claim that he did not have the right to address the allegations and
evidence against him at a disciplinary hearing, to present witnesses on his behalf, to
have legal assistance, to prepare a defense, or to appeal the decisions of the treatment
team when he was accused of rule violations in three instances may proceed against
Defendants Kathy Herian, Rosetta McAllister, and Dawn Collins in their individual
capacities.

B. All Other Claims

       The allegations that the court already decided failed to state a claim on initial
review of Plaintiff’s initial Complaint—but were nevertheless included in Plaintiff’s
Amended Complaint contrary to court order—will again be dismissed for failure to
state a claim upon which relief can be granted. In addition, all Defendants against




                                          11
8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 12 of 14 - Page ID # 314




whom Plaintiff makes claims with regard to the Lincoln Regional Center will be
dismissed for improper joinder.7

      IT IS THEREFORE ORDERED:


      1.      The following claims are permitted to go forward: (Claim 5)
Substantive Due Process Claim Regarding Consequences for Failure to
Participate in Treatment against Defendants Verlin Redlinger, Carol, Steve
Lindstadt, Michelle, Bonnie Bergland, Dayna, Tracy, Lisa Weible, Christ, Ryan,
Larry Sohler, Hunter Lewis, Brittny, Matthew Lewis, Nancy, Security Specialist IIs
on 3-East Unknown, Security Specialist IIs on 2-East Unknown, and Security
Specialist IIs on 3-West Unknown in their individual capacities; (Claim 8) Fourth
Amendment Claim Regarding Cell Searches against Defendants Kris Boe
Simmons, Security Team Members, Compliance Team Members, Kolten Newhalve,
James Johnson, Matthew Lewis, Tyler, Chris Newhaus, Hunter Lewis, Cameron,
Edgar, Josh Dieterman, Corey, Stephanie Owens, Don Whitmire, and Drew English
in their individual capacities; and (Claim 10) Procedural Due Process Claim
Regarding Disciplinary Procedures against Defendants Kathy Herian, Rosetta
McAllister, and Dawn Collins in their individual capacities.

      2.   As to Claim (5) (Substantive Due Process Claim Regarding
Consequences for Failure to Participate in Treatment), Plaintiff shall file a
supplemental amended complaint providing the missing last names of Defendants

      7
        Federal Rule of Civil Procedure 20 states that multiple defendants may be
joined in the same action only if “any right to relief is asserted against them jointly,
severally, or in the alternative with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2)(A). In
addition, there must be a “question of law or fact common to all defendants” in the
action. Fed. R. Civ. P. 20(a)(2)(B). Under Federal Rule of Civil Procedure 21, the
proper remedy for improper joinder of parties is for the court to “drop a party” or
“sever any claim against a party.” Fed. R. Civ. P. 21. The court may do so “[o]n
motion or on its own.” Id.

                                          12
8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 13 of 14 - Page ID # 315




Carol, Michelle, Dayna, Tracy, Christ, Ryan, Brittny, and Nancy so service of
process can occur as to those Defendants. As to Claim (8) (Fourth Amendment
Claim Regarding Cell Searches), Plaintiff shall file a supplemental amended
complaint providing the missing last names of Defendants Tyler, Cameron, Edgar,
and Corey so service of process can occur as to those Defendants. The supplemental
amended complaint shall be filed on or before June 30, 2021, and shall ONLY
contain the above-identified last names; it shall not contain allegations, claims,
discussion, argument, or additional defendants of any kind. Failure to comply with
the court’s order may result in dismissal of this case without prejudice and without
further notice to Plaintiff.

     3.     Service of process will be ordered only after Plaintiff provides the
names identified in paragraph (2) above.

      4.     The Clerk of the Court shall insert in the case caption the following
Defendants and shall terminate all others: Verlin Redlinger, Carol, Steve Lindstadt,
Michelle, Bonnie Bergland, Dayna, Tracy, Lisa Weible, Christ, Ryan, Larry Sohler,
Hunter Lewis, Brittny, Matthew Lewis, Nancy, Security Specialist IIs on 3-East
Unknown, Security Specialist IIs on 2-East Unknown, Security Specialist IIs on 3-
West Unknown, Kathy Herian, Rosetta McAllister, Dawn Collins, Kris Boe
Simmons, Security Team Members, Compliance Team Members, Kolten Newhalve,
James Johnson, Matthew Lewis, Tyler, Chris Newhaus, Cameron, Edgar, Josh
Dieterman, Corey, Stephanie Owens, Don Whitmire, and Drew English, all in their
individual capacities.

        5.    The claims that the court already decided failed to state a claim on
initial review of Plaintiff’s initial Complaint—but were nevertheless included in
Plaintiff’s Amended Complaint contrary to court order—are dismissed for failure to
state a claim upon which relief can be granted. In addition, all Defendants against
whom Plaintiff makes claims with regard to the Lincoln Regional Center are
dismissed for improper joinder.



                                        13
8:20-cv-00365-RGK-PRSE Doc # 13 Filed: 06/09/21 Page 14 of 14 - Page ID # 316




       6.    The following claims originally contained in Plaintiff’s initial
Complaint which Plaintiff was allowed to amend in his Amended Complaint are
dismissed for failure to state a claim upon which relief can be granted: Claim of
Monell Municipal Liability Against City of Lincoln, Lancaster County & Employees
Thereof in Official Capacities; Claim (2-a) (Municipality’s Failure to Train); Claim
(2-b) (1983 Civil Conspiracy); Claim (7) (Access to Courts); Claim (12) (Attorney’s
Failure to Assist); Claim (13) (Forced Signing of Documents); and Claim (14)
(Erroneous Administration of Medication).

      7.    The Clerk of the Court shall set a pro se case management deadline as
follows: June 30, 2021—supplemental amended complaint providing last names
due.

      DATED this 9th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        14
